       Case 4:20-cv-00326-MW-MAF Document 9 Filed 12/14/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

FREDDIE WILSON,

             Petitioner,
v.                                            Case No.: 4:20cv326-MW/MAF

KATHLEEN HAWKINS SAWYER,
Federal Bureau of Prisons,

          Respondent.
______________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge’s Report

and Recommendation, ECF No. 8. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, as this Court’s

opinion. The Clerk shall enter judgment stating, “This action is DISMISSED with

prejudice as moot.” The Clerk shall close the file.

      SO ORDERED on December 14, 2020.
                                       s/Mark E. Walker
                                       Chief United States District Judge
